  Case: 4:20-cv-01300-NAB Doc. #: 10 Filed: 03/22/21 Page: 1 of 2 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CLARENCE TAYLOR,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-cv-1300-NAB
                                                 )
POTOSI CORRECTIONAL CENTER,                      )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Clarence Taylor, a

prisoner, initiated this case on September 22, 2020 by filing a prisoner civil rights complaint

pursuant to 42 U.S.C. § 1983 against the Potosi Correctional Center (“PCC”). He filed the

complaint on behalf of himself and other inmates. He represented to the Court that he intended to

pay the civil filing fee, which at the time was $400, and on October 23, 2020, he paid $350

towards such fee. The Court reviewed the complaint and determined it was subject to dismissal,

and on February 2, 2021, entered an order directing plaintiff to file an amended complaint to cure

the defects. In that order, the Court explained why the complaint was subject to dismissal, and

gave plaintiff clear instructions regarding how to prepare the amended complaint. The Court

cautioned plaintiff that his failure to timely comply with the order would result in the dismissal

of his case without further notice. The Court also directed plaintiff to pay the $50 filing fee

balance. Plaintiff’s response to the Court was due on March 4, 2021.

       To date, plaintiff has neither filed an amended complaint, nor sought additional time to

do so. Additionally, he has neither paid the $50 filing fee balance, nor sought leave to proceed in

forma pauperis. Plaintiff was given meaningful notice of what was expected, cautioned that his
  Case: 4:20-cv-01300-NAB Doc. #: 10 Filed: 03/22/21 Page: 2 of 2 PageID #: 47




case would be dismissed if he failed to timely comply, and given significant additional time to

comply. Therefore, this action will be dismissed at this time, without prejudice, due to plaintiff’s

failure to prosecute his case and his failure to comply with this Court’s February 2, 2021 order.

See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a

district court has the power to dismiss an action for the plaintiff’s failure to comply with any

court order); Dudley v. Miles, 597 F. App’x 392 (8th Cir. 2015) (per curiam) (affirming dismissal

without prejudice where pro se plaintiff failed to file an amended complaint despite being

cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure. A separate order of dismissal will be

entered herewith.

       Dated this 22nd day of March, 2021.



                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
